Citation Nr: 0433772	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-28 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes cavus and hammer toes, with ankle condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran has unconfirmed service from November 1950 to 
October 1952.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the 
veteran's claim of entitlement to service connection for 
bilateral pes cavus.  The veteran received notice of this 
rating decision in March 2003.

In December 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  In March 1953, the RO denied the veteran's claim for 
service connection for bilateral pes cavus and hammer toes, 
with ankle condition.  The veteran did not appeal that 
decision.

2.  Evidence received since the March 1953 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 1953 rating decision, denying service 
connection for bilateral pes cavus and hammer toes, with 
ankle condition, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).

2.  New and material evidence has not been submitted; the 
claim of entitlement to service connection for bilateral pes 
cavus and hammer toes, with ankle condition is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from an 
attempt to reopen a claim for service connection for a 
bilateral foot and ankle disability.  In this context, the 
Board notes that a substantially complete application was 
received in November 2002.  In December 2002, prior to its 
adjudication of this claim, the AOJ provided notice to the 
claimant regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence which would constitute "new and material" 
evidence for his claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
other information or evidence he wished VA to retrieve for 
him.  Additionally, in June 2003, prior to the certification 
of the appeal to the Board, the AOJ again notified the 
veteran of what he should provide to substantiate his claim, 
namely that he needed new and material evidence to show that 
the foot condition was caused or aggravated by his military 
service.  A list of evidence already received also was 
provided.  The veteran notified the Board in October 2004 
that he had nothing further to submit.  Thus, the Board finds 
that the content and timing of the December 2002 and June 
2003 notices comport with the requirements of § 5103(a) and 
§ 3.159(b).




New & Material Evidence for a Service Connection Claim 

Service connection may be established for disability 
resulting from injury or disease incurred in active military 
service or for a preexisting injury or disease that was 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may also be granted for a 
disease diagnosed after discharge from military service, when 
the evidence establishes that the disease was incurred in 
active military service.  38 C.F.R. § 3.303(d) (2004).  
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The veteran contends he is entitled to service connection for 
bilateral pes cavus and hammer toes, with associated ankle 
condition.  By rating decision in March 1953, the RO denied 
the veteran's claim on the basis that the veteran was treated 
for foot problems less than two weeks after entry into 
service, and gave a history of bad feet for several years.  
It noted also that no aggravation was shown during service.  
The evidence of record at that time consisted of the 
veteran's service medical records, to include his induction 
exam at which time a rickets problem was noted under the 
category of extremities.  Treatment during service was also 
documented, and included episodes of foot and ankle pain.  
His separation exam indicated bilateral pes cavus.  The 
evidence at that time also included the veteran's statement 
that although he had always had weak feet, he did not have 
any trouble with them before service.  He further stated that 
the drilling during Basic Training caused him to develop 
additional hammer toes.  The veteran did not appeal the RO's 
decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  That amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since this claim was received after that 
date, in November 2002, the amendment is applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Spaulding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

In November 2002, the veteran attempted to reopen his claim 
for service connection by submitting a private rheumatologic 
evaluation report, which documented the current status of his 
feet.  The veteran also submitted several statements 
indicating that after induction, but before he was shipped 
out for Korea, he was examined and was told by Army medical 
staff that he should not have been inducted, as he could not 
run.  He was also told that a recommendation would be made on 
his behalf to keep him off the front line. 

The Board notes that evidence that would be sufficient to 
reopen the claim would be that which relates to an 
unestablished fact necessary to substantiate the claim.  
Based on the original denial, that would require proof of 
aggravation of the condition during service.   Again, the 
Board may consider only that evidence received since the last 
final disallowance, which in this case is the March 1953 
rating decision.  Since then, the veteran has not submitted 
evidence that is considered "new and material."  Though his 
current treatment for bilateral foot disabilities is "new" 
in that it has not been submitted before, it is not 
"material" in that it does not help establish that there 
was aggravation during service.  The medical evidence merely 
documents the current status of his feet, rather than 
demonstrating a review of the service medical records and 
rendering an opinion as to any medical relationship between 
then and now.  

The veteran's statements regarding being told after induction 
that he should not have been admitted to service are also 
new, in that they assert a new allegation which was not of 
record at the time of the March 1953 denial.  However, they 
are not material, in that they do not serve to establish the 
necessary fact, particularly that there was aggravation 
during service.  While the Board does not question the 
sincerity of the veteran's beliefs about the aggravation of 
his foot disability, such assertions can be afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to whether the 
pre-existing disability was aggravated competent.  Thus, the 
statements are not material.  

As the evidence received since March 1953 is not new and 
material, the claim may not be reopened.


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for bilateral pes cavus and hammer toes, with 
ankle condition, is denied. 


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



